Citation Nr: 1708328	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  08-19 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable evaluation prior to May 7, 2009 and to an evaluation higher than 10 percent on and after May 7, 2009 for residuals of a left ankle avulsion fracture, including degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from October 1980 to October 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2011, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO, and a transcript of that proceeding has been associated with the electronic claims folder.  

This matter was previously remanded by the Board in December 2011 and July 2015.  In July 2015, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) for issuance of a statement of the case.  Following issuance of a statement of the case in September 2016, pursuant to the Board's remand directives, the Veteran did not perfect an appeal as to that issue.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records from 2012 to 2015 and other documents that are duplicative of those in VBMS, or not relevant to the issue on appeal.  


FINDINGS OF FACT

1.  Prior to May 7, 2009 the Veteran's left ankle avulsion fracture residuals were characterized by moderate limitation of motion and mild to moderate functional loss.

2.  On and after May 7, 2009 the Veteran's left ankle avulsion fracture residuals were characterized by marked limitation of motion with moderate to severe functional loss, but without ankylosis.  
CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation prior to May 7, 2009 for service-connected left ankle avulsion fracture residuals are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  On and after May 7, 2009, the criteria for a 20 percent evaluation for service-connected left ankle avulsion fracture residuals are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated May 2007 and February 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran's appeal was most recently readjudicated in a September 2016 supplemental statement of the case.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in June 2007, May 2009, October 2012, and June 2016.  The Board notes that, in examining joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, only the June 2007 VA examination included all required range of motion findings.  While the 2009, 2012, and 2016 VA examinations did not include all findings, in this case the Board is granting the highest schedular evaluation for ankle limitation of motion without ankylosis for that period.  Therefore, any deficiencies in the range of motion findings in the 2009, 2012, or 2016 VA examination reports are not prejudicial to the Veteran.  

There is no objective evidence reflecting a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim. Also, additional subsequent development was conducted based on deficiencies in the record, such that the submission of further evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  There has been no allegation to the contrary. The Board will proceed to address the merits of the claim.

The Board also finds compliance with the Board's prior remand directives.  In December 2011 the matter was remanded to afford the Veteran a VA examination to assess the current severity of his service-connected left ankle avulsion fracture residuals.  Pursuant to the December 2011 Board Remand, the Veteran was afforded another VA ankle examination in October 2012.  The July 2015 Board decision also remanded this matter for a current severity VA examination, and to obtain all outstanding and relevant VA and private treatment records.  In a February 2016 letter, VA requested that the Veteran submit a completed VA Form 21-4142 so that VA could obtain outstanding and relevant private treatment records on his behalf.  The Veteran was also notified that he could obtain these records himself.  VA then associated outstanding and relevant VA treatment records with the electronic claims folder, and provided the Veteran with another VA ankle examination in June 2016.  The adequacy of the June 2016 VA examination is discussed above, and the Board has found no prejudice to the Veteran due to the inadequacy of this examination report that would require another remand.  The Veteran did not submit a completed VA 21-4142 or submit additional treatment records following the February 2016 VA letter.  Subsequently, the RO issued a Supplemental Statement of the Case addressing all newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Increased Evaluations:  Left Ankle

The Veteran is seeking entitlement to higher evaluations for the service-connected left ankle avulsion fracture residuals, currently evaluated as noncompensable prior to May 7, 2009 and as 10 percent disabling on and after May 7, 2009.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case certain staged evaluations are warranted based on the evidence.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart, 21 Vet. App. at 509. Here, although the Board has reviewed all relevant evidence, the Veteran filed his claim for increase in 2007.  The Board's analysis will focus on evidence since 2006.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The examination on which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).

Here, the Veteran's left ankle aversion fracture residuals are rated under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5271 for limited motion of the ankle.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  Under DC 5271, a 10 percent evaluation is assigned where the limitation of motion is "moderate."  A 20 percent evaluation is assigned where the limitation of motion is "marked."  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The words slight, moderate, moderately severe, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.  

1.  Period prior to May 7, 2009

The Veteran underwent a VA joints examination in June 2007.  Range of motion testing for the left ankle showed dorsiflexion range of motion with active motion against gravity to 15 degrees, with pain beginning at 10 degrees.  Passive dorsiflexion and dorsiflexion against strong resistance range of motion findings were unchanged, and there was no additional loss of dorsiflexion range of motion on repetitive use.  Plantar flexion range of motion with active motion against gravity was to 40 degrees with pain beginning at 30 degrees.  Passive plantar flexion and plantar flexion against strong resistance range of motion findings were unchanged, and there was no additional loss of plantar flexion range of motion on repetitive use.  Imaging studies revealed a small plantar calcaneal spur.  The examiner reported that the Veteran's left ankle symptoms did not significantly affect his occupational functioning, but did have mild to moderate effects on daily activities.  The examiner further reported that the Veteran did not have any functional limitations walking or standing, and that the Veteran did not require any assistive aids for walking.

In an October 2007 VA Emergency Department note, it was reported that the Veteran had a normal gait.  In a November 2007 statement, the Veteran wrote that his left ankle was painful and unstable, and would give out without notice when he was walking.  At an April 2008 pain evaluation, it was reported that the Veteran had sharp, stabbing pain in the left ankle that interfered with sleep and physical activity.  At a March 2009 VA primary care appointment, the Veteran reported that experienced intermittent flares of left ankle symptoms, and was currently in pain.  The physician noted chronic intermittent ankle pain from an old injury and referred the Veteran to prosthetics for an ankle sleeve.  In a contemporaneous VA nursing care assessment, it was reported the Veteran had sharp stabbing pain in the left ankle measuring as an 8 on a scale of 1 to 10 that interfered with physical activity.

Based on the foregoing, the Board finds that there is sufficient evidence to warrant a 10 percent evaluation for the service-connected left ankle avulsion fracture residuals, but no higher.  For this period, the Veteran's left ankle symptoms were characterized by dorsiflexion to 15 degrees with pain at 10 degrees, and plantar flexion to 40 degrees with pain at 30 degrees.  This represents pain-free dorsiflexion range of motion limited to half of what is considered to be normal dorsiflexion, and pain free plantar flexion range of motion limited to roughly 66 percent of normal, with the combined range of motion slightly over half of normal.  The Veteran was mildly to moderately functionally limited in daily activities by his left ankle symptoms, and experienced intermittent flares of left ankle pain with pain that at times rated at an 8 out of a scale of 1 to 10.  While no assistive devices were used during this period, the Veteran was referred to prosthetics.  Although the VA examiner did not report that the Veteran had any functional limitation walking, the Veteran competently reported that his left ankle would give out without notice while walking.  The Veteran is competent to report his symptoms and there is nothing of record to cause the Board to doubt the Veteran's credibility.  The Veteran consistently reported that his ankle pain interfered with physical activity.  The Board finds that the Veteran's testimony sufficiently establishes that he experienced some degree of functional limitation walking.  His gait was normal for this period.  The Board finds that this evidence supports a finding that the Veteran's left ankle aversion fracture residuals resulted in moderate symptomatology and moderate limitation of motion.  Thus, the criteria for a 10 percent evaluation prior to May 7, 2009 are met.  See 38 C.F.R. §§ 4.6, 4.71a DC 5271.

The Board does not find that there was marked limitation in the absence of more severe contemporaneous ankle symptomatology or additional range of motion limitation.  The Board finds it significant that the functional limitation in daily activities due to the Veteran's left ankle aversion fracture residuals were characterized as mild to moderate by the 2007 VA examiner.  In addition, the overall combined range of motion was more than half of normal.  In light of the range of motion findings and concurrent symptomatology, the Board does not find the Veteran's left ankle range of motion to be markedly limited.  

The Board has also considered the applicability of other diagnostic codes for this period.  However, there is no evidence that the Veteran had ankylosis, malunion of the os calcis or astragulus, or an astragalectomy to warrant a higher rating under DCs 5270, 5272, 5273, or 5274.  In sum, for the period prior to May 7, 2009, the criteria for a 10 percent evaluation, but no higher, for residuals of a left ankle avulsion fracture are met.  

2.  Period on and after May 7, 2009

The Veteran underwent another VA joints examination in May 2009.  The examiner identified left ankle joint symptoms of instability, pain, stiffness, weakness, with weekly moderate flare ups lasting hours at a time.  The Veteran was not able to stand longer than 3 hours or walk more than 1 mile due to ankle symptoms.  He always used an ankle brace, and his gait was antalgic with poor propulsion.  Range of motion testing for the left ankle showed dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  There was objective evidence of pain following repetitive motion, but no additional function limitation after three repetitions.  There was no ankylosis.  The examiner diagnosed chronic ankle sprain that had significant effects of the Veteran's occupational activities and activities of daily living, with impairments ranging from mild to severe.  Specifically, the examiner noted that the Veteran had decreased concentration, problems with lifting and carrying, decreased strength in the lower extremity, and pain.  The May 2009 VA examination did not include all required range of motion findings, therefore the range of motion findings in this examination are afforded less weight.

At the July 2011 Travel Board hearing, the Veteran testified that his left ankle symptoms ranged from "okay" to "horrible," and that he required use of a brace.  He reported that he had to take frequent breaks at work, restrict his activities, and that he always walked with a limp.  The Veteran also testified that his ankle symptoms had gotten progressively worse since the May 2009 VA examination.

At a January 2012 primary care appointment, the Veteran reported that his left ankle symptoms were worse with certain weather patterns.  The physician noted that the Veteran's gait was antalgic due to a left ankle limp.

The Veteran underwent another VA ankle condition examination in October 2012.  At that examination the Veteran reported intermittent left ankle pain with an ache on the medial and lateral sides of the ankle.  The Veteran denied swelling, and reported that flare-ups impacted the function of the ankle.  Initial range of motion testing showed left ankle plantar flexion and dorsiflexion to 10 with objective evidence of painful motion at 10.  The Veteran was able to perform repetitive use testing showed no additional functional loss.  The Veteran had localized tenderness or pain to palpation.  Muscle strength testing showed the Veteran able to perform plantar flexion and dorsiflexion in active motion against gravity, corresponding to muscle strength of 3 out of 5.  There was no ankylosis present.  The Veteran had bilateral shin splints with symptoms of sharp shooting pains down the anterior shins.  There was no malunion of calcaneous, talus, or talectomy.  The Veteran's left ankle required regular use of a brace.  Functioning was not so diminished that amputation with prosthesis would equally serve.  Imaging studies showed osteoma of the left ankle.  The Veteran's left ankle functionally impacted his ability to work by causing difficulty with prolonged standing and walking, and due to any prolonged pressure on the ankle resulting in pain.  Although still incomplete, the October 2012 VA examination included more thorough range of motion findings, and is afforded the most probative weight.

VA primary care notes show that from October 2012 to August 2015 the Veteran's left ankle pain ranged from 7 to 10 on a scale of 1 to 10.

In June 2016 the Veteran underwent another VA ankle examination.  The examiner noted a history of chronic ankle sprain with probable avulsion and persistent discomfort.  The examiner indicated that the Veteran denied flare-ups or functional impairment.  Initial range of motion testing showed dorsiflexion to 10 degrees and plantar flexion to 25 degrees, and the examiner noted limited motion with pain, and pain noted on dorsiflexion and plantar flexion that caused functional loss. The examiner did not address at what point pain was noted.  Following repetitive use there was no additional loss of function or range of motion.  There was no pain with weight bearing, but there was diffuse tenderness.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  The examiner then stated that the Veteran did not provide a response regarding flare-ups.  The Veteran's muscle strength was normal in plantar flexion and dorsiflexion.  Ankle instability or dislocation was suspected.  Anterior drawer test and talar tile test results showed no laxity compared with the opposite side.  No ankylosis was present, and the examiner did not note any shin splints, achilles tendonitis, achilles tendon rupture, or malunion of calcaneus or talus.  The Veteran had not undergone a talectomy.  There were no other pertinent physical findings.  Functioning was not so diminished that amputation with prosthesis would equally serve.  The examiner then reported that imaging studies were negative for arthritis or any significant findings.  The Veteran's left ankle symptoms functionally limited prolonged standing and walking.  The Board notes that the June 2016 VA examiner failed to include all required range of motion findings, and provided inconsistent responses regarding the Veteran's report of flare-ups and responses that did not reflect other evidence of record showing that the Veteran did experience flare ups.  For these reasons, the Board finds the 2016 VA examiner less probative than the October 2012 VA examination.

The foregoing evidence establishes that the Veteran is entitled to the maximum highest rating for ankle limitation of motion without ankylosis for the period on and after May 7, 2009.  The most probative evidence of record shows that during this time range of motion in dorsiflexion and plantar flexion was limited to 10 degrees with evidence of pain at 10 degrees.  In addition, the Veteran competently testified that after the May 2009 VA examination his left ankle symptoms progressively worsened.  The record shows that during this period he walked with an antalgic gait, experienced weekly flare-ups of ankle pain ranging from 7 to 10 out of a scale of 1 to 10, and required regular use of an ankle brace.  He was moderately to severely limited in certain aspects of daily activities due to left ankle symptoms, and was functionally limited to walking less than one mile and standing less than three hours.  He also demonstrated decreased muscle strength.  The overall combined range of motion findings fell below normal for the ankle, and existed in the presence of the more severe ankle symptoms identified above.  Thus, the Board finds that the criteria for a maximum 20 percent evaluation under DC 5271 are met.  

The Board has also considered the applicability of other diagnostic codes for this period but finds no evidence that the Veteran had ankylosis to warrant a higher rating under DC 5270.  In sum, for the period on and after May 7, 2009, the criteria for a 20 percent evaluation for residuals of a left ankle avulsion fracture are met.  

3.  Extraschedular considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's left ankle aversion fracture residuals are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of pain, range of motion limitation, and other functional loss are expressly contemplated by DC 5271 in light of the Deluca provisions.  To the extent that the Veteran reported that his left ankle symptoms caused difficulty concentrating, there is no indication that his left ankle symptoms resulted in marked interference with employment as the record reflects the Veteran has been employed full time as late as April 2016.  Moreover, the Veteran has not had any hospitalizations secondary to left ankle symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).  


(CONTINUED ON NEXT PAGE)
ORDER

A 10 percent evaluation for service-connected left ankle avulsion fracture residuals, to include degenerative joint disease, prior to May 7, 2009 is granted, subject to the laws and regulations governing the award of monetary benefits.

A 20 percent evaluation for service-connected left ankle avulsion fracture residuals, to include degenerative joint disease, on and after May 7, 2009 is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


